Court of Appeals, State of Michigan

                                             ORDER
                                                                         Jane M. Beckering
Paulette Elher v Dwijen Misra Jr MD                                        Presiding Judge

Docket   o.   316478                                                     Joel P. Hoekstra

LC o.         2011-116694-NH                                              Elizabeth L. Gleicher
                                                                           Judges


               The Court orders that the November 25, 20 14 opinion is hereby VACATED, and
a new op inion is attached.




                       A true copy entered and certified by Jerome W. Zi mmer Jr., Chief Clerk, on




                               DEC O2 2014
                                      Date